ORDER
THOMAS M. TWARDOWSKI, Chief Judge.
AND NOW, to wit, this 30th day of January, 1991, upon consideration of the Stipulation, attached hereto as Exhibit “A”, representing agreement among all parties in interest, upon the parties’ certification *342that the United States Trustee has no objection to the request for entry of this Order, and the Court being duly advised in the premises, it is hereby ORDERED that the Stipulation be, and hereby is adopted, incorporated herein and APPROVED as the Order of this Court, and that:
1. The motion of the Debtor, Richard Davidov, Spector Gadon & Rosen f/k/a Spector Cohen Gadon & Rosen, Paul R. Rosen, Esquire, Russell D. Henkin, Esquire, and Michael Halprin, Esquire, for reconsideration of the Order of this Court dated August 30, 1990 granting sanctions against such respondents, shall be granted.
2. The Order of this Court dated August 30, 1990, 118 B.R. 267, shall be vacated.
3. On rehearing, the motion of Levin for sanctions shall be deemed withdrawn with prejudice.
EXHIBIT “A”
STIPULATION TO VACATE ORDER OF SANCTIONS
December 13, 1990.
Norman Levin, the main creditor of the above-captioned debtor, and EPCO Northeast, Inc. (“the Debtor”), Richard Davidov, Spector Gadon & Rosen f/k/a Spector Cohen Gadon & Rosen, Paul R. Rosen, Esquire, Russell D. Henkin, Esquire and Michael Halprin, Esquire, hereby STIPULATE and AGREE as follows:
WHEREAS, the Debtor filed a Plan of Reorganization, joined by EPCO Food Brokers, Inc., proposing to pay to Norman Levin (“Levin”) one hundred cents on the dollar as to the claim of Levin against the Debtor, then pending in arbitration proceedings captioned as EPCO Northeast, Inc. and Norman Levin, AAA, Case No. 14 168 0421 88 B/E, provided that the construction of the subject contract in the arbitration proceedings was consistent with the interpretation urged by the Debtor, and provided that such payment to Levin would be net of all other claims of the Debtor against Levin to be adjudicated;
WHEREAS, the Debtor was successful in urging its interpretation of the subject contract in the arbitration proceedings; and
WHEREAS, the Debtor and Levin have now fully resolved such claim of Levin against the Debtor and the counterclaims against Levin as described above, with payment having been made to Levin by the Debtor, in full consistent with such resolution, the parties hereto STIPULATE and AGREE as follows:
1. In light of the Arbitration award, and the Debtor’s Plan of Reorganization having therefore provided in full for payment of the claims of all creditors, the motion of the Debtor, Richard Davidov, Spector Ga-don & Rosen, Paul R. Rosen, Esquire, Russell D. Henkin, Esquire, and Michael Halp-rin, Esquire, for reconsideration of the Order of this Court dated August 30, 1990 granting sanctions against such respondents, shall be granted.
2. The Order of this Court dated August 30, 1990, issuing sanctions as detailed therein, shall be vacated.
3. On rehearing, the motion of Levin for sanctions shall be deemed withdrawn with prejudice.
It is hereby certified that the United States Trustee has been informed of this Stipulation and of its terms, and has no objection to the entry of the Order requested herewith.
/s Norman Levin NORMAN LEVIN
SPECTOR GADON & ROSEN
By: /s Paul R. Rosen, Esquire PAUL R. ROSEN, ESQUIRE
/s Russell D. Henkin, Esquire RUSSELL D. HENKIN, ESQUIRE
/s _
MICHAEL HALPRIN, ESQUIRE
EPCO NORTHEAST, INC.
By: /s Richard Davidov RICHARD DAVIDOV
/s Philip P. Kalodner, Esquire PHILIP P. KALODNER, ESQUIRE and LOUIS J. CARTER, ESQUIRE Counsel for Norman Levin
*343EXHIBIT “A” — Continued
/s Richard Davidov RICHARD DAVIDOV
/s Paul R. Rosen, Esquire PAUL R. ROSEN, ESQUIRE